On Application for Rehearing.
PER CURIAM.
Said final account was based in part on prior annual accounts duly homologated, and was supported by the affidavit of the president of the Trust & Banking Company, former tutor ad bona.
The opposition thereto filed by the tutrix of the minors was restricted to the items of commissions, and the item of $25 for alleged legal expenses.
The evidence adduced on the trial of the opposition was limited to the subject-matter of the late tutor’s commissions.
In his opinion the trial judge considered other objections not raised by the pleadings or the evidence, and ordered the late tutor to file another account, showing the sums authorized by the court to be disbursed beyond the annual revenues of the minors, and making certain charges of interest on the amounts collected.
These and other objections dehors the opposition have been urged in the Supreme Court, and we are of opinion that such objections should not have been considered by the court below, or by this court.
The law is positive that heirs or other claimants shall file their written objections, if they have any, signed by themselves or their counsel, “to each item of the account to which they object, or of which they pray for the rejection.” C. P. art. 1004; Succession of Bofenschen, 29 La. Ann. 711.
Rehearing refused.